--
;   :

                         THEAITORNEYGENERAT,
                                    OF TEXAS
                               Aun-rs~. TEXAB78711

                                            June 17,   1975


        The Honorable Harold J. Marburger                     Opinion No.   H- 628
        Executive Director
        Board of Regents                                      Re:   Authority to supplement
        505 Sam Houston Building                                    salary of the president
        Austin,    Texas    78701                                   of Angelo State University
                                                                    from assets derived from
                                                                    the dissolution   of a junior
        Dear    Mr.     Marburger:                                  college district.

            You have requested our opinion concerning the use of funds which were
        transferred   to Angelo State University   upon the dissolution of Tom Green
        County Junior College District.    Specifically,  you ask whether the interest
        from such funds may be used to supplement the salary of the president        of
        the University.

               These
                   funds were transferred  to the University   pursuant to section 130.131
        et seq., of the Education  Code.  Section  130.132  provides  that such funds
        “may be used . . . for any lawful purpose. ”

             In Attorney General Opinion H-553 (1975) we held that the salary of the
        Executive Director of the Texas Coastal and Marine Council could not be
        supplemented from funds available pursuant to an inter-agency   contract.
        Our holding was based on article 3, section 44 of the Texas Constitution   and
        article 6813b, V. T. C. S. The  former provides in part:

                   The Legislature    shall provide by law for the
                   compensation    of all officers, servants, agents
                   and public contractors     . . .

        Article       6813b provides   in part:

                   [A]11 salaries   of all State officers and State
                   employees    . . . shall be in such sums or
                   amounts as may be provided for by the
                   Legislature    in the biennial Appropriations    Act.




                                                  p 2780
                                                                                         .               .


                                                                                                 .            .

                                                                                             ,       .



                                                                                                     1


The Honorable    Harold   J. Marburger.       page 2 (H628)                                              7,




We held in Attorney    General   Opinion H-533:

        . . . the use of the word ‘shall’ in article 6813b
        indicates that as a general matter salaries     set by
        general appropriations   bills may not be supplemented.
        However,   such a salary may be supplemented       where
        authorized by either the appropriations     act or by
        general law.

    With regard to your question,  the Legislature   has set the salary of
the president of Angelo State University  in the current appropriations  act.
Acts 1973, 63rd Leg.,   ch. 659, p. 2140.   Article IV, section 43 of the
act, p. 2157, provides:

        The supplements     shown parenthetically   after line
        item position titles in the agencies and institutions
        of higher education are intended as information        only,
        and it is not the intent of the Legislature    that the
        amount shown is required payment in addition to the
        specific appropriation,   nor that supplementation      is
        prohibited in the absence of such information.

However,    a statement that supplementation      is not prohibited by the appropria-
tions act does not constitute an authorization      to supplement salaries.       Accordingly,
since we have discovered      no provision in the appropriations      act and no statute
authorizing   the supplementation    of the president’s   salary,  in our opinion it may
not be supplemented     with the~funds in question.      This determination    is consist-
ent with section 51.006 of the Education Code,          which expresses    the Legislative
policy in these circumstances,      although that section is not specifically      appli-
cable to Angelo State University.       Educ. Code, sec. 51.001.       But see, Educ.
Code, sec. 96.25.      Section 51.006 provides:

             No part of any of the funds listed in Section 51.002
         of this code shall ever be used to increase   any salary
         beyond the sum fixed by the legislature   in the general
         appropriations  act. and the provisions  of this sub-
         chapter are subordinate to the general appropriations
         act for the support of each institutioh.




                                     p 2781
The Honorable   Harold   J. Marburger,         page 3 (H628)




                          SUMMARY

            The interest from funds which were transferred
        to Angelo State University upon the dissolution   of Tom
        Green County Junior College District may not be used
        to supplement the salary of the president   of the University.

                                              Very   truly yours,




                                     u        Attorney   General    of Texas

APPROVED:




DAVID   M.   KENDALL,     First   Assistant




C. ROBERT HEATH,         Chairman
Opinion Committee




                                    p 2782